USCA4 Appeal: 19-2273    Doc: 83        Filed: 09/11/2020   Pg: 1 of 2


                                                              FILED: September 11, 2020


                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                     ___________________

                                           No. 19-2273
                                    (1:18-cv-01034-LCB-LPA)
                                      ___________________

        NORTH CAROLINA STATE CONFERENCE OF THE NAACP; CHAPEL
        HILL-CARRBORO NAACP; GREENSBORO NAACP; HIGH POINT NAACP;
        MOORE COUNTY NAACP; STOKES COUNTY BRANCH OF THE NAACP;
        WINSTON SALEM-FORSYTH COUNTY NAACP

                     Plaintiffs - Appellees

        v.

        PHILIP E. BERGER, in his official capacity as President Pro Tempore of the
        North Carolina Senate; TIMOTHY K. MOORE, in his official capacity as
        Speaker of the North Carolina House of Representatives

                     Appellants


        KEN RAYMOND, in his official capacity as a member of the North Carolina
        State Board of Elections; STELLA ANDERSON, in her official capacity as
        Secretary of the North Carolina State Board of Elections; DAMON CIRCOSTA,
        in his official capacity as Chair of the North Carolina State Board of Elections;
        JEFFERSON CARMON, in his official capacity as a member of the North
        Carolina State Board of Elections; DAVID C. BLACK, in his official capacity as
        a member of the North Carolina State Board of Elections

                     Defendants - Appellees

                               _____________________________

                                   STAY OF MANDATE UNDER




             Case 1:18-cv-01034-LCB-LPA Document 151 Filed 09/11/20 Page 1 of 2
USCA4 Appeal: 19-2273      Doc: 83      Filed: 09/11/2020    Pg: 2 of 2


                                     FED. R. APP. P. 41(d)(1)
                                 _____________________________

              Under Fed. R. App. P. 41(d)(1), the timely filing of a petition for rehearing

        or rehearing en banc or the timely filing of a motion to stay the mandate stays the

        mandate until the court has ruled on the petition for rehearing or rehearing en banc

        or motion to stay. In accordance with Rule 41(d)(1), the mandate is stayed pending

        further order of this court.


                                                                /s/Patricia S. Connor, Clerk




             Case 1:18-cv-01034-LCB-LPA Document 151 Filed 09/11/20 Page 2 of 2
